DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit the structure of the watch strap and only provides a functional limitation of the strap.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein a first part comprises a fixing to a wrist apparatus in one end, and a part of the tightener,” which renders the claim indefinite because it is unclear if there is a fixing and a wrist apparatus in one end of the first part or if there is just “a fixing to a wrist apparatus” in one end of the first part.  Examiner for the purpose of Examination will read the claim as if there is a fixing which is fixed to a wrist apparatus in one end of the first part.  Furthermore, the recitation “a part of the tightener,” which renders the claim indefinite because it is unclear to the Examiner if the part is for the tightener or is of the tightener.  Examiner for the purpose of Examination will read the claim as if the part is for the tightener.
Claim 11 recites “wherein a second part comprises a fixing to a wrist apparatus in one end which renders the claim indefinite because it is unclear if there is a fixing and a wrist apparatus in one end of the second part or if there is just “a fixing to a wrist apparatus” in one end of the second part.  Examiner for the purpose of Examination will read the claim as if there is a fixing which is fixed to a wrist apparatus in one end of the second part.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caprielian (U.S. Patent No. 3,830,414).
As for Claim 1, Caprielian discloses watch strap comprising:
a substantially inflexible main portion (20);
a flexible auxiliary portion (18) coupled to the substantially inflexible main portion (see Figs. 1 and 2); and
a tightener (26) coupled to the flexible auxiliary portion (coupled to 18 by 20),
wherein, when in use, the tightener is configured to maintain a selected tightness (see Col. 3 lines 3-16), and the flexible auxiliary portion is configured to be elastic (see Col. 3 lines 1-2 and 12-16).
2. (Currently Amended) The watch strap of claim 1, wherein the substantially inflexible main portion comprises inflexible textile material (see Col. 2 lines 66-68).
3. (Original) The watch strap of claim 1, wherein the flexible auxiliary portion comprises elastic material (see Col. 3 lines 1-2 and 12-16).
6. (Original) The watch strap of claim 1, configured to be attachable to a smartwatch (see Abstract) comprising an optical heart rate measurement unit (invention drawn to watch strap and Caprielian discloses a watch strap  attachable to a watch.  Claimed invention not drawn to smartwatch comprising an optical heart rate measurement unit and therefore not given any patentable weight).
7. (Original) The watch strap of claim 6, wherein an adjustability of the tightener and an elasticity of the flexible auxiliary portion is dimensioned such that the watch strap is configured to be strapped tight around a wrist in order to ensure proper functioning of the optical heart rate measurement unit and at the same time provide comfort due to the elasticity (invention drawn to watch strap and Caprielian discloses a watch strap  attachable to a watch.  Claimed invention not drawn to smartwatch comprising an optical heart rate measurement unit and therefore not given any patentable weight).
8. (Original) The watch strap of claim 1, further comprising a fixed loop (12) configured to cover a seam (portion between 18 and 20) between the substantially inflexible main portion and the flexible auxiliary portion.
9. (Original) The watch strap of claim 1, wherein the substantially inflexible main portion comprises two parts (20 and 21).
10. (Original) The watch strap of claim 9, wherein a first part (20) comprises a fixing (portion of band  connected with pin 22 to casing 16) to a wrist apparatus (16) in one end, and a part (36) of the tightener.
11. (Original) The watch strap of claim 10, wherein a second part (21) comprises a fixing (portion of band  connected with pin 22 to casing 16) to the wrist apparatus (16) in one end, and the flexible auxiliary portion couples another end to a counterpart (27) of the tightener.
12. (Original) The watch strap of claim 1, wherein the tightener comprises a buckle-type fastener (26).
13. (Currently Amended) The watch strap of claim 12, wherein the buckle-type fastener comprises:
a loop-shaped frame (frame of 26) coupled to the flexible auxiliary portion; and
a prong (27) coupled to the loop-shaped frame (see Fig. 2),
wherein the substantially inflexible main portion comprises a plurality of holes (36) configured to accommodate the prong when an end of the substantially inflexible main portion is placed through the loop-shaped frame.
14. (Original) The watch strap of claim 1, wherein the substantially inflexible main portion comprises at least two layers, and a part of the flexible auxiliary portion is coupled between the at least two layers.
15. (Original) The watch strap of claim 1, wherein the substantially inflexible main portion is configured to accommodate a part of the flexible auxiliary portion.
16. (Original) The watch strap of claim 1, further comprising a stretch indicator (spacing between portions of 18) configured to visualize a state of stretching of the flexible auxiliary portion.
17. (Original) The watch strap of claim 16, wherein the stretch indicator comprises scale markings (see Fig. 1 disclosing line markings of 18) on the flexible auxiliary portion.
18. (Original) The watch strap of claim 16, wherein the stretch indicator comprises a continuous scale marking on the flexible auxiliary portion (see Fig. 1) and an allowed range on the substantially inflexible main portion (see holes 36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Caprielian (U.S. Patent No. 3,830,414).
Caprielian discloses a watch strap of claim 1, wherein the flexible auxiliary portion is made of material having Young's modulus and wherein the flexible auxiliary portion has an elasticity (see 102 rejection provided herein)  but fails to explicitly recite wherein the flexible auxiliary portion is made of material having Young's modulus of about 0.01-0.1 gigapascal or about 0.01- 0.86 gigapascal and wherein the flexible auxiliary portion has an elasticity of about 3 to 7 millimeters.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the Young’s modulus of about 0.01-0.1 gigapascal or about 0.01- 0.86 gigapascal and the flexible auxiliary portion has an elasticity of about 3 to 7 millimeters limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677